Shaw, C. J.
The instruction, we think, was right. A con sideration is not necessary to give effect to a gift. A gift of personal property, accompanied by actual delivery, passes the *341property as against the donor and his heirs. 2 Bl. Com. 441. 4 Dane Ab. 123. Whether the watch was embraced in the assignment or not, by referring to the schedule as it was, or as it should be amended, if the debtor gave the watch to the assignee, and delivered it, referring to the assignment, as indicating that he should have the proceeds, in trust for the creditors, the legal property vested in the plaintiff.

Exceptions overruled.